United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3001
                                    ___________

Susan Ludwig,                            *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Northwest Airlines, Inc.,                *
                                         *       [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                            Submitted: April 4, 2002
                                Filed: April 10, 2002
                                     ___________

Before LOKEN, MAGILL, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Susan Ludwig (Ludwig) appeals the district court’s1 order denying her
objections to taxation of costs, following the dismissal of her suit against Northwest
Airlines, Inc. (Northwest). In support of its bill of costs, Northwest submitted, as
relevant, client disbursement records and an affidavit. On appeal, Ludwig argues that
the copying-cost documentation was insufficient because it did not specify what was
being copied, the cost per page, and whether the copied documents were entered into
evidence, filed with the court, furnished to opposing counsel, or in any way used in

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
the case. See 28 U.S.C. § 1920(4) (fees for copies necessarily obtained for use in
case are taxable as costs).

       This Court lacks jurisdiction to hear an appeal where the sole issue is whether
the district court abused its discretion as to the amount of costs awarded. We have
jurisdiction only when the appeal of an award of costs challenges the power of the
district court to award costs. Poe v. John Deere Co., 695 F.2d 1103, 1108-09 (8th
Cir. 1982). Although Ludwig does not appear to challenge the authority of the
district court to award costs, to the extent Ludwig does challenge that power, we find
the district court did have authority to award costs.

       Assuming jurisdiction, under the circumstances in this case, we cannot say that
the district court’s cost award was an abuse of discretion. See Lee-Thomas, Inc. v.
Hallmark Cards, Inc., 275 F.3d 702, 708 (8th Cir. 2002) (standard of review); Bathke
v. Casey’s Gen. Stores, Inc., 64 F.3d 340, 347 (8th Cir. 1995) (district court was in
the best position to determine reasonableness and necessity of costs). The trial court
record is voluminous in this case. Northwest’s counsel attested that the designated
copies were necessarily obtained for use in the case, and the district court is in the
best position to determine whether this was so.

     Accordingly, we affirm the judgment of the district court. We also deny
Ludwig’s pending motion to strike Northwest’s brief.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-